DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. Claims 36-37 are new.
Claims 2, 8-9 and 16-30 are cancelled. 
Claims 1, 3-7, 10-15 and 31-37 are under examination. 

Priority
The instant application does not claim priority.

	Claim Rejections - 35 USC § 101
The rejection of claims 1-15 under 35 U.S.C. 101 has been withdrawn in view of Applicant’s amendments. The claims are drawn to a method and process that as a whole necessitates computer technology and implementation a software data structure.

Claim Rejections - 35 USC § 112-2nd paragraph

The rejection of claim 4 in view of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn. 

Claim Rejections - 35 USC § 103
The instant rejection is maintained and modified in view of the new amendments.	

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 3-7, 10-15 and 31-35 rejected under 35 U.S.C. 103(a) as being unpatentable over Schneeberger et al. (Genome Biology, vol. 10 (2009) pages 1-12) in view of Standish (Data Structures, Algorithms, and Software Principles in C, 1995, Addison-Wesley Publishing Company, Inc.), in view of Wajid et al. (Genomics Proteomics and Bioinformatics, vol. 10 (2012) pages 58-73) and further in view of Parks et al. (Genome Biology, vol. 16 (2015) pages 1-19).
Schneeberger et al. teach a genome graph with segments of sequences stored or represented by a node wherein each node is connected with a “link,” also called an “edge,” or “pointer,” (page 3, col. 2, par. 2)(i.e. a genomic reference stored in a computer system and including information specifying a graph having a plurality of 
Schneeberger et al. teach assigning a penalty for alignment gaps and mismatches (page 5, col. 2), which makes obvious scoring alignments, as in claim 4.
Schneeberger et al. teach performing a sequence alignment using the genome graph (page 2, col. 2, section “GenomeMapper’s indexing and alignment strategy” and page 5, section “Aligning sequences against the graph”), as in claims 12-15.
Schneeberger et al. do not specifically teach “wherein the plurality of nodes and edges is stored as a plurality of object in a memory of the computer system, wherein a first object in the plurality of the objects stores a list of pointers specifying one or more locations in the memory at which at least one other object in the plurality of objects is stored, wherein the at lead one other object is adjacent to the first object in the graph.
Standish teaches computer data structures which implement pointers (see page 35-36), including directed acyclic graphs constructed using nodes and edges and wherein each node comprises an adjacency list which may contain one or more pointers (see Standish page 413 and Figure 10.5), as in claims 1, 3, and 31-34.
Standish teaches an adjacency list which makes obvious the step of creating a new object that specifies at least a part of a new path through nodes of the graph and the new object including a pointer to an object amongst the plurality of objects, representing one or the first pair of homologous nucleotide sequences, as in claims 1 and 31.
Claims 36 and 37 are directed to tow objects in the plurality of objects represent the first pair of homologous nucleotide sequences and the pointer is stored in a list of 
Schneeberger et al. and Standish do not teach identifying within the genomic reference graph a first pair of homologous nucleotide sequences and modifying the genomic reference graph to include a new object connecting the first pair of homologous nucleotide sequences and storing the new object in the memory.
Wajid et al. teach reference graphs used to represent genomic sequences including various manipulation of nodes and edges, including making a Bruijin graph wherein homologous segments along a sequence are connected and collapsed into a single node or set of nodes (page 63, Figure 4). Wajid et al. also teach an object representing the path of pointers through a directed acyclic graph (Figure 5, item D); Wajid et al. make obvious modifying a graph of nodes and edges to include a new object connecting two pairs of homologous sequences, as shown in Figure 4B-C where a new connection is created linking the “A” nucleotides (red A to blue A and green A blue A); or in Figure 4D where pointer (blue) is created to connect the first “A” to the “A” upstream (left of the “G”), as in claims 1, 3, and 31-34.
It would have been prima face obvious to one having ordinary skill in the art at the time the invention was made to combine Schneeberger et al., Standish and Wajid to arrive at the instantly claimed reference graph because after considering the teachings Schneeberger et al. and Wajid et al., of one of skill in the art would have known to create a new object representing homologous sequences with pointers and that such a computerized graph with pointers to physical memory could be created using an adjacency list as taught by Standish. 
Schneeberger et al., Standish and Wajid et al. do not specifically teach a sample nucleotide sequence associated with a subject, aligning the sample sequence to the first pair of homologous sequences and determining based on the results of the alignment a NAHR event in the subject. 
Schneeberger et al., Standish and Wajid et al. make obvious using a reference graph to organize and align nucleotide sequence data including creating or adding new pointers connected data nodes, but do not specifically teach “wherein the new object indicates a nucleotide sequence that results from a predicted NAHR event and using the object indicating a nucleotide sequence that results from a predicted NAHR event to align a sample nucleotide sequence.
Parks et al. teach determining an NAHR event in a human sequence using alignment to a reference sequence (page 2, col. 2, par. 4). Parks et al. teach computationally aligning read data to a reference sequence (Figures 2 and 3) to determine a NAHR event (i.e. aligning a sample sequence to the first pair of homologous sequences and determining based on the results of the alignment a NAHR event in the subject), as in claims 1, 3, and 31-34.
Parks et al. teach high throughput sequencing data (Title and abstract) which makes obvious sequencing nucleic acid from the subject to generate a sequence read. Parks et al. teach sequence reads (Figure 3), as in claims 5 and 10.

Parks et al. teach NAHR events (i.e. loci) found at distances up to 250 kb (page 16, col. 2, lines 5-6), as in claim 7.
Parker et al. teach that (page 1, col. 1, par. 2) “NAHR is mediated by highly homologous repeats and is capable of producing inversions, deletions, duplications, and translocations, as in claim 35.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the genome reference graph of Schneeberger et al. with the adjacency list of Standish et al. Applying the KSR standard of obviousness to Schneeberger et al. and Standish, it is concluded that the combination of the references represents a combination of known elements which yield a predictable result.  At the time of invention, a practitioner could have combined the teachings of Schneeberger et al. of representing a genomic sequence as a reference graph which is an acyclic graph with the teachings of Standish who each computational implementation of acyclic graphs including nodes, pointers and adjacency lists.  As a result, the predictable result of storing a genomic sequence as an acyclic graph data structure would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Schneeberger et al. of and Standish for a genomic sequence represented as an acyclic graph computerized data structure with the teachings of Wajid et al. of identifying, connecting and combining 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Schneeberger et al., Standish, and Wajid et al. with the teachings of Parks et al. for identifying NAHR events using sequence alignment. Parks et al. provide motivation by teaching that understanding and detecting NAHR in individuals provides insight for a wide variety of genomic disorders (page 1, col. 1, par. 1).  One of skill in the art would have had a reasonable expectation of success at combing the teachings of Schneeberger et al., Standish, and Wajid et al. with that of Parks et al. because Parks et al. also teach associating homologous regions with each other using a A-Bruijin graph (page 7, col. 1, par. 1) wherein combining homologous segments using an A-Bruijin graph is taught by Wajid et al. (Figure 4). 
Furthermore, it would have been prima face obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings for creating a directed reference graph of sequence information as taught by Schneeberger et al., .

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. 
Applicants argue that Wajid fails to describe “wherein the new object specifies at least part of a new path through nodes of the graph and indicates a nucleotide sequences that results from a predicted NAHR event.”
In response, Schneeberger et al. teach the concept of using one “object” in a reference graph to represent homologous sequences; Wajid et al. teach variations of using pointers to point to objects or nodes on a graph and also teach one object use to represent a sequence (Figure 3G) and an object that creates a new path through a graph as in (Figure 3B) and the Bruijin graph (Figure 4). Standish et al. teach adjacency 
“objects are linked by pointers to physical locations in the memory, the system can perform operations on the graph very rapidly, where those operations would otherwise require costly look-up time in an index or other such intermediating database structure. Thus the invention leverages a feature that is implemented at a low-level, or hardware level (adjacency lists and physical pointers) to vastly improve the analysis of information significant to medical genetics.”
Therefore, once the concept of organizing genomic sequences using a reference graph, e.g. a DAG, is made obvious by teachings of Schneeberger et al. and Wajid et al., one of skill in the art would have known to use a DAG software data structure with and adjacency list, as taught by Standish, to create and continuously modify the sequence reference graph representation.
Regarding the limitation that the new object “indicates a nucleotide sequence that results from a predicted NAHR event,” there are not structural differences between “a nucleotide sequence that results from a predicted NAHR event” and any other nucleotide sequence. Therefore, the teachings of Schneeberger et al. (and Wajid et al.) of collapsing homologous sequences into a single object representation meet the 

Response to Arguments from 3/16/2020
Applicant’s arguments are directed to the new limitations which have been addressed by the referenced cited in the 35 USC 103 rejection of record.
	The prior art elements of Schneeberger et al., Standish, and Wajid et al. would make obvious modifying a reference graph (i.e. a directed graph data structure) so as to introduce new pointers into the graph as needed. In particular, Wajid et al. make obvious modifying a graph of nodes and edges to include a new object connecting two pairs of homologous sequences, as shown in Figure 4B-C where a new connection is created linking the “A” nucleotides (red A to blue A and green A blue A); or in Figure 4D where pointer (blue) is created to connect the first “A” to the “A” upstream (left of the “G”).
	Furthermore, Parker et al. (page 1, col. 1, par. 2) teach that NAHR have highly homologous repeats, there are millions of repeats across the human genome, the breakpoints of an NAHR-mediated rearrangement are always at homologous positions of homologous repeats, and NAHR is capable of producing inversions, deletions, duplications, and translocations. Therefore it would be obvious to one of skill in the art to include NAHR repetitive region as objects with pointers within a reference graph and connect such homologous regions using pointers as taught by Wajid et al. who make 

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowroneck can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631